Citation Nr: 0303292
Decision Date: 02/25/03	Archive Date: 06/02/03

DOCKET NO. 96-29 342           DATE FEB 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of
38 U.S.C.A. 1151 for a left elbow disability claimed as secondary
to VA surgery performed on March 2, 1994.

WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse 

ATTORNEY FOR THE BOARD 

James L. March, Counsel

ATTORNEY FOR THE BOARD 

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to June 1954.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal from rating decisions of the RO.

In May 1998, a hearing was held before the undersigned Member of
the Board in Washington, DC.

The Board then remanded the case for additional development in
December 1998.

In May 2000, the Board denied the veteran's claims. The veteran
then appealed to the United States Court of Appeals for Veterans
Claims (Court).

In a February 2001 Order, the Court granted a motion by the
appellee, vacating the Board's decision and remanding the case for
additional proceedings.

In August 2001, the Board remanded the case for additional
development.

The Board is undertaking additional development on the issues of
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for a claimed anxiety and panic disorder and claimed residuals
of a suicide attempt on May 4, 1992, pursuant to authority granted
by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 38
C.F.R. 19.9(a)(2)).

2 -

When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,009, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)

After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing these
matters.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. The veteran is not shown to have additional left elbow
disability resulting from surgical treatment by VA.

CONCLUSION OF LAW

Compensation benefits for a left elbow disability claimed as
secondary to VA surgery performed on March 2, 1994, pursuant to 38
U.S.C.A. 1151, are not warranted. 38 U.S.C.A. 1151, 5107, 7104
(West 1991 & Supp. 2002); 38 C.F.R. 3.358, 3.800 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of this
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096

- 3 -

(2000) was signed into law. See 38 U.S.C.A. 5100, 5102, 5103,
5103A, and 5107 (West Supp. 2001). This liberalizing law is
applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App.
308, 312-13 (1991).

To implement the provisions of the law, VA promulgated regulations.
38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a). The Act and
implementing regulations essentially eliminate the concept of the
well-grounded claim. 38 U.S.C.A. 5107(a) (West Supp. 2002); 38
C.F.R. 3.102.

They also include an enhanced duty on the part of VA to notify a
claimant of the information and evidence needed to substantiate a
claim. 38 U.S.C.A. 5103 (West Supp. 2002); 38 C.F.R. 3.159(b).

In addition, they define the obligation of VA with respect to its
duty to assist the claimant in obtaining evidence. 38 U.S.C.A.
5103A (West Supp 2002); 38 C.F.R. 3.159(c).

Considering the record, the Board finds that the passage of the
VCAA and its implementing regulations does not prevent the Board
from rendering a decision on the left elbow claim at this time, as
all notification and development action needed to render a fair
decision has, to the extent possible, been accomplished.

Through the rating decisions, Statement of the Case, Supplemental
Statement of the Case, the Board decision, remands, development
letter and various correspondence from the RO (in particular an
August 2001 letter), the veteran and his representative have been
notified of the law and regulations governing entitlement to the
benefit be seeks, the evidence which would substantiate his claim,
and the evidence which has been considered in connection with his
appeal.

Thus, the Board finds that the veteran has received sufficient
notice of the information and evidence needed to support his claim,
and provided ample opportunity to submit information and evidence.

- 4 -

Moreover, because, as explained hereinbelow, there is no Indication
whatsoever that there is any existing, potentially relevant
evidence to obtain (and the veteran has been asked whether there is
any such evidence), any failure to fulfill the statutory and
regulatory requirement that VA notify a claimant what evidence, if
any, will be obtained by the claimant and which evidence, if any,
will be retrieved by the VA, is harmless. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by
38 U.S.C.A. 5103(a) and 38 C.F.R. 3.159).

In the August 2001 letter to the veteran, the RO advised the
veteran that they would assist him in obtaining evidence; however,
be was responsible for providing enough information so that the
records could be requested.

The Board also finds that all necessary development has been
accomplished. The RO has made reasonable and appropriate efforts to
assist the veteran in obtaining the evidence necessary to
substantiate his claim. There is no outstanding request for a
hearing.

Furthermore, examinations and treatment records up to the present,
have been associated with the claims file.

The Board also notes that neither the veteran nor his
representative has identified, and the record does not otherwise
indicate, any existing pertinent evidence that is necessary for a
fair adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that the veteran is not
prejudiced by the Board's consideration of the claim at this
juncture. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

When a veteran suffers an injury or an aggravation of an injury as
a result of VA hospitalization or medical or surgical treatment
which results in additional disability or death, compensation shall
be awarded in the same manner as if such disability were service
connected. 38 U.S.C.A. 1151; 38 C.F.R. 3.358, 3.800.

- 5 -

Prior to 1995, 38 C.F.R. 3.358(c)(3) excluded from compensation the
contemplated or foreseeable results of non-negligent medical
treatment. In Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd
sub nom., Gardner v. Brown, 5 F. 3d. 1456 (Fed. Cir. 1993), affd
sub nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the Court
invalidated the provisions of 38 C.F.R. 3.358(c)(3).

Consequently, in March 1995, amended regulations were published
deleting the fault or accident requirements of 38 C.F.R.
3.358(c)(3), in order to conform to the controlling regulation to
the Gardner decision.

The Board observes that 38 U.S.C.A. 1151 was amended effective on
October 1, 1997. In a precedent opinion dated on December 31, 1997,
the Acting General Counsel of VA concluded that the term "all
claims for benefits under 38 U.S.C.A. 1151, which governs benefits
for persons disabled by treatment or vocational rehabilitation,
filed before October 1, 1997, must be adjudicated under the
provisions of section 1151 as they existed prior to that date."
VAOPGPREC 40-97 (Dec. 31, 1997).

Again, 38 U.S.C.A. 1151 provides that, where a veteran suffers an
injury or an aggravation of an injury resulting in additional
disability to the veteran by reason of VA hospital, medical or
surgical treatment, disability compensation shall be awarded in the
same manner as if such disability or aggravation were service
connected. Applicable regulations provide that, in determining
whether additional disability exists, the veteran's physical
condition immediately prior to the disease or injury on which the
claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury,
each body part involved being considered separately. As applied to
medical or surgical treatment, the physical condition prior to the
disease or injury will be the condition which the specific medical
or surgical treatment was designed to relieve. 38 C.F.R.
3.358(b)(1).

6 -

Compensation will not be payable under 38 U.S.C.A. 1151 for the
continuance or natural progress of disease or injuries for which
the training, or hospitalization, etc., was authorized. 38 C.F.R.
3.358(b)(2).

In determining whether such additional disability resulted from a
disease or an injury or an aggravation of an existing disease or
injury suffered as a result of training, hospitalization, medical
or surgical treatment, or examination, the following considerations
will govern: (1) It will be necessary to show that the additional
disability is actually the result of such disease or injury or an
aggravation of an existing disease or injury and not merely
coincidental therewith. (2) The mere fact that aggravation occurred
will not suffice to make the additional disability compensable in
the absence of proof that it resulted from disease or injury or an
aggravation of an existing disease or injury suffered as the result
of training, hospitalization, medical or surgical treatment or
examination. 38 C.F.R. 3.358(c).

Compensation is not payable for the necessary consequences of
medical or surgical treatment or examination properly administered
with the expressed or implied consent of the veteran or, in
appropriate cases, the veteran's representative. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered. Consequences otherwise certain or intended
to result from a treatment are not be considered uncertain or
unintended solely because it had not been determined at the time
consent was given whether that treatment would, in fact, be
administered. 38 C.F.R. 3.358(c)(3).

In February 1994, the veteran fell on ice, injuring his left elbow.
He was examined by VA and reported pain up to his shoulder with
swelling.

On March 4, 1994, the veteran underwent surgery to remove the
olecranon bursa. The procedure reportedly went well, but there was
some drainage from the wound noted in September 1994. Another
procedure was done to remove the drainage. This procedure also
reportedly went well.

- 7 -

In March 1995, a VA examination was conducted. There was a well-
healed four inch incision with swelling, tenderness and deformity
in the area of the olecranon process. Extension was within normal
limits, but flexion was limited to 90 degrees. There was no
apparent dysfunction of the forearm or hand.

In December 2001, a VA examination of the veteran's left elbow was
conducted.

The VA examiner reviewed the clinical file and conducted a physical
examination. He opined that the present left elbow findings did not
stem from the surgery or medical treatment.

The veteran has not submitted any medical opinion or authority in
support of his claims that he has sustained additional disability
directly resulting from the surgery performed by VA.

Indeed, the only evidence addressing the potential of a nexus is
the December 2001 VA examination report, which ruled out such a
connection.

The Board is cognizant of the personal opinions of the veteran and
his spouse that the VA left elbow surgery resulted in additional
left elbow disability. As lay persons, however, they are not
qualified to proffer medical opinions or diagnoses. Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has submitted no medical evidence to establish a nexus
between the VA surgery on the one hand and the veteran's current
left elbow disability on the other hand.

In the absence of any medical evidence showing that the treatment
received at the VA facility resulted in additional disability, the
Board must conclude that the preponderance of the evidence is
against the claim for compensation benefits pursuant to 38 U.S.C.A.
1151.

8 -

ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for left elbow disability are denied.

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



